Exhibit 10.4
OPTION AGREEMENT


This option agreement (the “Option”), dated October 2, 2014 (the “Option Date”),
is by and among Bitcoin Shop Inc., a Nevada corporation (the “Company”), Coin
Outlet Inc. a Delaware corporation (“Coin Outlet”), and the shareholders of Coin
Outlet signatory hereto (the “Holder” or “Holders”).  Each of the parties to
this Option is individually referred to herein as a “Party” and collectively as
the “Parties.”  We refer to the following agreements between the Parties:  (i)
the subscription agreement dated October 2, 2014, (the “Subscription
Agreement”), (ii) the warrant dated October 2, 2014 (the “Warrant”), and the
form of share exchange agreement attached hereto as Exhibit B (the “Share
Exchange”).  For the purpose of this Option agreement the Subscription
Agreement, the Warrant, the Share Exchange and this Option shall be the
transaction documents (the “Transaction Documents”).  Capitalized terms used
herein and not otherwise defined in this Option shall have the meanings assigned
thereto in the Transaction Documents.


As further incentive for Company to enter into the Subscription Agreement, the
Company, the Holders, and Coin Outlet hereby agree to the following:


1. Share Exchange Option.  For the period beginning on the Option Date and
ending on August 16, 2015 at 11:59 PM Eastern Standard Time (the “Option
Expiration Date”), the Company shall have the option to execute the Share
Exchange with Coin Outlet and the Holders in one or many transactions.  The
Holders have agreed to transfer in one or many transactions and in aggregate
75,448 of their shares in Coin Outlet (the “CO Shares”) to the Company in
exchange for an aggregate of 3,500,000 newly issued shares of common stock of
the Company (the “BTCS Shares”) as set forth in Schedule A annexed hereto.  Both
the CO Shares and BTCS Shares shall be adjusted to account for any
reclassifications as set forth in Section 2 of this Option agreement.
 
2. Adjustment of Number of Exchanged Securities.  The number of CO Shares and
BTCS Shares issuable or exchangeable upon exercise of this Option (pursuant to
the Share Exchange agreement), as applicable, shall be adjusted from time to
time as follows:
 
a. Adjustment upon Subdivision or Combination of Common Stock.  If the Company
or Coin Outlet at any time on or after the Option Date and prior to or on the
Option Expiration Date subdivides (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the shares
to be issued or exchanged with the other Party shall be adjusted such that
immediately prior to such subdivision the number of CO Shares or BTCS Shares
will be proportionately increased as the case may be.  If the Company or Coin
Outlet at any time on or after the Option Date and prior to or on the Option
Expiration Date combines, reduces or redeems (by any stock split, stock
dividend, recapitalization, reorganization, scheme, arrangement or in the case
of a redemption at cost or for nominal value or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the shares to be issued
or exchanged with the other Party shall be adjusted such that immediately prior
to such combination or redemption the number of CO Shares or BTCS Shares will be
proportionately decreased as the case may be.  Any adjustment under this Section
2(a) shall become effective at the close of business on the date the
subdivision, combination or redemption becomes effective.
 
b. Other Events.  If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights, or the payment of cash dividends), then the Company’s or Coin Outlet’s
Board of Directors, as the case may be, will make an appropriate adjustment to
the number of CO Shares or BTCS Shares issuable or exchangeable so as to protect
the rights of the other Party.
 
3. Option Extension.  Coin Outlet and the Holders agree that if the deliveries
and conditions precedent to closing, as set forth in Section 5.01, Section 5.03
and Section 6.02 of the Share Exchange agreement including any mutually agreed
upon due diligence requests, have not been satisfied then the Option Expiration
Date shall be extended to the date that is five (5) Business Days from the date
Coin Outlet and the Holders satisfy the foregoing obligations.
 
 
 

--------------------------------------------------------------------------------

 


4. Automatic Option Exercise.  Except as provided for herein, the Company, Coin
Outlet, and the Holders agree that this Option shall automatically be exercised
on the Option Expiration Date (as adjusted pursuant to Section 3 hereof) such
that any remain shares are issued or exchanged (the “Automatic Option
Exercise”).  Unless mutually agreed by the Parties an Automatic Option Exercise
will not be exercised in the event of a Coin Outlet Material Adverse Effect or a
Company Material Adverse Effect as defined in the Share Exchange agreement.
 
5. Mechanics of Exercise. At any time on or after the Option Date and prior to
or on the Option Expiration Date this Option may be exercised by the Company in
whole or in part in one or many transaction, by delivery of a written notice, in
the form attached hereto as Exhibit A (the “Exercise Notice”).
 
6. Execution of Documents.  Upon any exercise of this Option by the Company, in
whole or in part, the Holders and Coin Outlet agree to take any and all actions
necessary to consummate the Share Exchange agreement.
 
7. Notices.  Whenever notice is required to be given under this Option, unless
otherwise provided herein, such notice shall be given in accordance with Section
8.01 of the Share Exchange agreement.
 
8. Transfer.  This Option may not be offered for sale, sold, transferred or
assigned without the consent of Coin Outlet and the Holders; provided, however
that this Option may be transferred or assigned without such consent in
connection with a Fundamental Transaction as defined in the Warrant.
 
9. Amendments.  This Option may be modified or amended or the provisions hereof
waived with the written consent signed by all parties to this Option agreement.
 
10. Severability.  If any provision of this Option shall be held to be invalid
and unenforceable, such invalidity or unenforceability shall not affect any
other provision of this Option.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Option agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
 
11. Counterparts; Facsimile Execution.  This Option agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties.  Facsimile
execution and facsimile or electronic delivery of this Option agreement is
legal, valid and binding for all purposes.
 
12. Entire Agreement.  The Transaction Documents represent the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof.
 
13. Governing Law.  This Option agreement shall be governed by, and construed
under, the laws of the State of Virginia, without regard to its conflicts of law
principles.
 
14. Waiver Of Jury Trial.  In any action, suit, or proceeding in any
jurisdiction brought by any Party against any other Party, the Parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury.
 
15. Construction; Headings.  This Option shall be deemed to be jointly drafted
by the Company, Coin Outlet and the Holders and shall not be construed against
any person as the drafter hereof.  The headings of this Option are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Option.
 


 
[Signature Page to follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Option
agreement as of the date first above written.
 


The Company:
BITCOIN SHOP INC.
 
By: ________________________
Name:   Charles Allen
Title:   Chief Executive Officer
 
Coin Outlet:
COIN OUTLET INC.
 
By:______________________
Name:  Eric Grill
Title:   Chief Executive Officer








AGREED AND ACCEPTED:




The Holders:


__________________________
Eric Grill






























SIGNATURE PAGE TO OPTION

 
 

--------------------------------------------------------------------------------

 



Schedule A


Name and Address of Holder
Number of Shares Being Exchanged
Number of Shares of Company Stock to be Issued to Holder
   Eric Grill
   [●]
 
75,448
3,500,000
   TOTAL
75,448
3,500,000








 
 

--------------------------------------------------------------------------------

 


EXHIBIT A




EXERCISE NOTICE
TO BE EXECUTED BY THE COMPANY
TO EXERCISE OPTION


Coin Outlet, Inc.


The undersigned Option holder Bitcoin Shop Inc. (the “Company”) hereby exercises
the right to exchange shares of Coin Outlet, Inc., a Delaware corporation (“Coin
Outlet”) held by the Holder for shares of the Company, evidenced by the attached
Option agreement (the “Option”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the
Transaction Documents.


1. Exchange of Shares.  The Holder shall deliver to the Company __________
shares of common stock of Coin Outlet in exchange for _________ shares of the
Company’s newly issued common stock in accordance with the terms of the Option.


2. Shares Remaining Subject to Option:  After giving effect to this exercise
notice and the Holder’s delivery of such shares of Coin Outlet, ________ Coin
Outlet shares remain subject to the Option and ________ shares of the Company’s
common stock remain subject to the Option.






Date: _______________ __, 201[●].






Bitcoin Shop, Inc.

 

 By:         Name:       Title:          

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
FORM OF SHARE EXCHANGE AGREEMENT

